Title: From George Washington to Major General Horatio Gates, 20 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            [Westchester County, N.Y.] July 20: 1778
          
          I have been favoured with your two Letters of to day, (one inclosing a return) for
            which I thank you. I am now about Six miles from where
            the Court House at the plains was, & shall set
            out immediately for Reuben Rights, which will be my Quarters for the present. I am Sir
            Yr Most Obedt servt
          
            Go: Washington
          
        